Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because “the master ICs” and “the slave ICs” in line 5 lack appropriate antecedence.  The claim is unclear as to whether it should depend from clam 4 or some other claim other than claim 3 as presented.
Claim 16 is indefinite because “the master ICs” and “the slave ICs” in line 4 lack appropriate antecedence.  The claim is unclear as to whether it should depend from clam 13 or some other claim other than claim 12 as presented.

Allowable Subject Matter
Claims 1-8, 10-15, and 17-19 are allowed.
Claims 9 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 would be allowable because the prior art fails to teach a flow cytometer comprising: a plurality of fluorescence sensors configured to receive photons produced from at least one particle by passing the particle through an interaction point and exciting the particle with a laser; a plurality of readout circuits, at least one for each of the fluorescence sensors, configured to receive the photons and to measure at least one characteristic of the photons; a plurality of time digitizer units (TDUs), at least one for each of the readout circuits, to generate at least one timestamp for one of the TDUs to measure a time relative to the time at which the particle passes through the interaction point; and at least one processing unit to synchronize the measurements from the readout circuits using the timestamps generated from the TDUs.
Claims 2-8 are and claim 9 would be allowable by virtue of their claim dependency upon allowed claim 1.
Claim 10 would be allowable because the prior art fails to teach a method for conducting flow cytometer, comprising: receiving photons, at a plurality of fluorescence sensors, wherein the photons are produced from at least one particle by passing the particle through an interaction point and exciting the particle with a laser; receiving the photons from the fluorescence sensors at a plurality of readout circuits, to measure at least one characteristic of the photons; generating at least one timestamp from one of a plurality of time digitizer units (TDUs) to measure a time relative to the time at which the particle passes through the interaction point; and processing the measurements to synchronize the measurements from the readout circuits using the timestamps generated from the TDUs.
Claims 11-15 are and claim 16 would be allowable by virtue of their claim dependency upon allowed claim 10.
Claim 17 would be allowable because the prior art fails to teach a Fluorescence Lifetime Imaging (FLIM) system, comprising: a plurality of fluorescence sensors configured to receive photons produced from a sample excited with a laser; a plurality of readout circuits, at least one for each of the fluorescence sensors, configured to receive the photons and to measure at least one characteristic of the photons; a plurality of time digitizer units (TDUs), at least one for each of the readout circuits, to generate at least one timestamp for one of the TDUs to measure a time relative to the time at which the particle passes through the interaction point; and at least one processing unit to synchronize the measurements from the readout circuits using the timestamps generated from the TDUs.
Claims 18-19 are allowable by virtue of their claim dependency upon allowed claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references cited disclose devices and methods of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878